The respondent, Thomas J. P. Cawley, is suspended from practice as attorney and counselor at law from the date of the entry and service of a certified copy of the order to be entered hereon. And the said respondent Thomas J. P. Cawley is hereby commanded to desist and refrain from the practice of law in any form, either as principal or agent, clerk or employee of another, and is hereby forbidden to perform any of the following acts for compensation or reward, to wit: 1. To appear as an attorney or counselor at law before any court, justice, judge, board, commission or other public authority. 2. To give to another an opinion as to the law or its application, or any advice in relation thereto. Permission, however, is hereby given to the said respondent Thomas J. P. Cawley to apply to this court for reinstatement as an attorney and counselor at law any time after the expiration of three months from the date of the entry and service of said order as aforesaid. The court confirms the report of the referee herein and finds that the respondent Thomas J. P. Cawley is guilty of professional misconduct and conduct prejudicial to the administration of justice. Present — Hill, P. J., Rhodes, Crapser, Bliss and Heffernan, JJ.